               Case 1:14-cr-00774-RJS Document 35 Filed 08/04/20 Page 1 of 1




                                                      August 4, 2020

         By ECF and by e-mail

         Honorable Richard J. Sullivan
         United States Circuit Judge
         Court of Appeals for the Second Circuit
         40 Foley Square
         New York, New York 10007

         Re:    United States v. Javier Lavayen, 14 Cr. 774 (RJS)

         Dear Judge Sullivan:

                 On August 3, 2020, the Government requested that the Court detain Mr. Levayen
         pending a supervised release revocation hearing, see Dkt. No. 33, and I write on consent
         to respectfully request that the Court permit me to file my opposition to that request
         before ruling on the Government’s motion.

         For reasons that I will detail, instead of remanding Mr. Lavayen or reopening a detention
         hearing, the Court should instead schedule an evidentiary hearing on the violations.
         While that hearing is pending, the Court should allow Mr. Lavayen – who is both
         working and receiving mental health treatment – to remain at liberty under the current
         conditions of supervision, which include electronic monitoring. Among other reasons,
         allowing Mr. Lavayen to remain at liberty will allow him to prepare for his defense,
         which will be near impossible to do under the prevailing conditions in the federal prisons.
         I propose that my opposition be filed later today. The Government – per Assistant U.S.
         Attorney Drew Skinner – consents to the filing of the opposition along the proposed
         schedule.

                                               Respectfully Submitted,

                                               /s/
                                               Martin S. Cohen
                                               Ass’t Federal Defender
                                               Tel.: (212) 417-8737

         cc:    Drew Skinner, Esq. by ECF and e-mail

IT IS HEREBY ORDERED THAT Defendant shall file his opposition no later than
August 5, 2020.
